DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 16-20 have been canceled.  Claims 11-15 and 21-27 are pending.

Drawings
In general, the drawings, use of reference signs and the written specification are sloppy, incorrect and inconsistent.  One example, Fig. 1A discloses an elongated opening or slot on the rear wall 110 which is designated as a bag dispenser 118, a housing 134 and a user grip portion 122.  Please choose one reference sign and use it consistently.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118” has been used to designate a bag dispenser in an inconsistent manner.  Figures 1A and 1D are at least consistent with each other but incorrect and label the opening 138 as dispenser 118.  Figure 1C designates the general area between dispenser tray and housing 128 as the dispenser 118.  While Fig. 2 labels the lower area close to the bottom wall on the rear wall as the dispenser 118 even though it is clear from Fig. 2 that tray 132 and package of bags 126 are above this lower area.  Does applicant just consider the entire waste container to be the bag dispenser?  Applicant could not blame the Office for making a determination that the entire waste container is the bag dispenser as no clear designation exist by viewing drawings and reading the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate an interior wall of a bag dispenser in an incorrect manner as shown in Fig. 3-6.  Clearly, this is the interior of the trash container and the inside surface of rear wall 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-6 are consistent is having a rear wall with an exterior surface recess for housing bags such that an exterior bag dispenser is shown. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interior bag dispenser of claims 11, 21 and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
In general, the claims are sloppy, incorrect and inconsistent.  Applicant claims an interior bag dispenser.  Then, forgets that the bag dispenser is mounted on the interior and treats the bag dispenser has though it is mounted on the exterior by stating that the dispensing opening in the rear wall provides access between an interior space of the bag dispenser to an interior space of the body portion.  If the bag dispenser is mounted in the interior of the body portion, a bag, in the process of being dispensed, doesn’t need to pass through the opening because the bag is already within the interior of the body portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is challenged with consistency.  If applicant states a first limitation, another limitation can’t contradict the first limitation.  

Claims 21 and 25 include similar language and are similarly inconsistent and indefinite.
An opening which allows bags to pass through from an exterior side of the second wall to an interior side of the second wall is a bag dispensing opening and considered part of the bag dispenser.  See paragraph [0043], an opening 138 may be formed in the interior wall 140 of the bag dispenser 118.  Then, applicant states in lines 7 and 8 that the opening provides access from the bag dispenser (as if the bag dispenser is somewhere on the exterior of the second wall) to an interior space of the body portion.  If the bag dispenser is integrally formed with an interior surface of the second wall, the bag dispenser is already in the interior space.  See paragraph [0039], the bag dispenser 118 may include a housing 128 with an interior volume 130 in which bags 124 can be disposed.  The written specification establishes the bag dispenser as a series of elements including the bag opening, the interior part or housing, and the exterior part or tray.

An opening on the rear wall is necessary when the bag dispenser is positioned on an exterior surface of the rear wall.  When the dispenser is inside the body portion (as is stated in lines 6 and 7 of claim 1 – bag dispenser integrally formed with an interior surface of the second wall), it is contradictory to state that the opening provide access from the bag dispenser to the interior.  Claim 11 contradicts itself.  Claim 11 is indefinite.



Art rejections:  
The drawing, specification and claims are sloppy, incorrect and inconsistent.  The Office has difficulty understanding what applicant is claiming.  Office is not sure if applicant’s intention in claiming the dispenser.  Does the dispenser go in the body or outside the body?  Therefore, the claim rejections are insofar as the claims are understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 21-22 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Barrett et al. (US 2012/0234836) (Barrett).
Barrett discloses a container assembly comprising:
a body portion comprising a front wall, a rear wall, and lateral side walls connecting the front wall and the rear wall, the body portion further comprising an upper edge and a lower edge;  and
a bag dispenser (10) disposed on an interior surface of the rear wall.
.

Claim(s) 11-15, 21-27 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Forest (US 2001/0052522).
Forest discloses a container assembly as shown in Fig. 3 and 4 wherein a readily removable and attachable bag liner container 50 is attached to trash receptacle 10 comprising:
a body portion (10) comprising a front wall, a rear wall (wall with container 50 attached thereto), and lateral side walls connecting the front wall and the rear wall, the body portion further comprising an upper edge and a lower edge; an opening (opening 56) disposed on the rear wall of the body portion; and
a bag dispenser (container 50, the opening 56, and portions of the interior rear wall surface) positioned near the opening and disposed on an interior surface of the rear wall, wherein the opening provides access from the bag dispenser to an interior space of the body portion.
Re claim 23, the container 50 is a tray pivotably attached connected to the second wall (rear wall) and nestable within the bag dispenser (opening 56).
Forest further discloses a container assembly as shown in Fig. 5 and 6 wherein a readily removable and attachable bag liner container 60 is attached to trash receptacle 10 comprising:
a body portion (10) comprising a front wall, a rear wall (wall with container 60 attached thereto), and lateral side walls connecting the front wall and the rear wall, the body portion further 
a bag dispenser (container 60, the opening 64 and portions of the interior surface of the rear wall) positioned near the opening and disposed on an interior surface of the rear wall, wherein the opening provides access from the bag dispenser to an interior space of the body portion.
Re claim 23, the container 60 is a tray pivotably attached connected to the second wall (rear wall) and nestable within the bag dispenser (opening 56).

Response to Arguments
Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive.
Applicant’s attitude and tone is that he knows what he is doing and the Office doesn’t.  Applicant just about disagreed with everything stated in the Office action and did not make necessary changes to overcome the most crucial rejections.  It seems applicant is confident and firm in his positions and stance.  The Office and applicant seem to agree on disagreeing.  Any communication other than written would be fruitless.  Therefore, don’t contact the Office by phone.
Office stands by its statements and positions and disagrees with everything that applicant has stated.  The Office doesn’t agree with applicant’s interpretation of “integrally formed.”  The bag dispenser of Barrett is integrally formed.
Re Forest, an exterior surface of Forest need only be part of the entire exterior surface of the rear wall and not the entire exterior surface of the rear wall.  There is a part of the exterior surface of the rear wall that is planar and unobstructed.



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday. Please do not call the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733